

116 HR 1764 IH: To amend the Federal Water Pollution Control Act with respect to permitting terms, and for other purposes.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1764IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Garamendi introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act with respect to permitting terms, and for other
			 purposes.
	
 1.National pollutant discharge elimination system (NPDES) termsSection 402(b)(1)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1342(b)(1)(B)) is amended to read as follows:
			
 (B)are for fixed terms— (i)not exceeding 10 years, for a permit issued to a State or municipality; and
 (ii)not exceeding 5 years, for a permit issued to any person not described in clause (i); and. 